FILED
                            NOT FOR PUBLICATION                              MAY 21 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-30232

               Plaintiff - Appellee,             D.C. No. 1:10-cr-00028-RFC

  v.
                                                 MEMORANDUM *
BRENT MICHAEL WALLER,

               Defendant - Appellant.



                    Appeal from the United States District Court
                            for the District of Montana
                     Richard F. Cebull, Chief Judge, Presiding

                              Submitted May 15, 2012 **

Before:        CANBY, GRABER, and M. SMITH, Circuit Judges.

       Brent Michael Waller appeals from the 72-month sentence imposed

following his guilty-plea conviction for being a felon in possession of a firearm, in

violation of 18 U.S.C. § 922(g)(1). We have jurisdiction under 28 U.S.C. § 1291,




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and we affirm.

      Waller contends that his above-Guidelines sentence is substantively

unreasonable. In light of the totality of the circumstances and the

18 U.S.C. § 3553(a) sentencing factors, the 72-month sentence is substantively

reasonable. See Gall v. United States, 552 U.S. 38, 51 (2007).

      AFFIRMED.




                                          2                                 11-30232